Citation Nr: 1032438	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-17 621	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to October 18, 1983, for 
the grant of service connection for sickle cell anemia, to 
include whether there was clear and unmistakable error (CUE) in a 
December 1970 rating decision that denied service connection for 
sickle cell anemia.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attonrey at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones
INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran moved and jurisdiction has 
been transferred to the RO in Montgomery, Alabama.

In April 2008, the Board issued a decision granting the Veteran 
an earlier effective date of October 18, 1983, for the award of 
service connection for sickle cell anemia, based on a finding of 
CUE in a February 1985 rating decision.  The Board denied an 
effective date earlier than October 18, 1983, for the award of 
service connection for sickle cell anemia.

The Veteran appealed the Board's April 2008 decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  In a June 2009 
Order and Joint Motion, the Court vacated and remanded the 
Board's April 2008 decision with regard to the effective date 
issue on appeal.  Specifically, the Court directed the Board to 
provide adequate reasons and bases as to why the Veteran was not 
entitled to an effective date earlier than October 18, 1983, for 
the grant of service connection for sickle cell anemia, to 
include whether there was CUE in a December 1970 rating decision 
that denied service connection for sickle cell anemia.  The Court 
emphasized that the Board had previously failed to address the 
issue of CUE in the December 1970 rating decision.

The Veteran had a personal hearing before a Veterans Law Judge in 
February 2005, and then a second hearing before a different 
Veterans Law Judge in June 2010.  Consequently, a panel decision 
is required in this case because Judges who heard the personal 
testimony must participate in making the final determination of 
the claim.  Thus, the case is assigned to a panel of three 
Veterans Law Judges for adjudication pursuant to 38 U.S.C.A. 
§§ 7102(a), 7107(c); 38 C.F.R. § 19.3.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The December 1970 rating decision was not consistent with VA law 
and regulations then in effect, and was clearly and unmistakably 
erroneous in its denial of service connection for sickle cell 
disease; but for that error, the effective date for the grant of 
service connection for sickle cell disease would have been July 
8, 1970.


CONCLUSION OF LAW

Based on CUE in a December 1970 rating decision which denied 
service connection for sickle cell disease, the criteria for 
service connection for sickle cell disease, effective from July 
8, 1970, have been met.  38 C.F.R. §§ 3.105(a), 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further 
development with regard to VA's duties to notify and assist would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) "[E]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)].

In this case, the Board finds that the regulatory provisions were 
incorrectly applied by the December 1970 rating decision in 
denying service connection for sickle cell disease.  The December 
1970 rating decision noted that the Veteran claimed service 
connection for sickle cell disease and denied service connection 
for sickle cell trait on the basis that it was a constitutional 
or developmental abnormality and, therefore, not a VA disability 
under the law.

The Board does not question that sickle cell trait is a 
developmental abnormality.  However, the service treatment 
records clearly indicate that the Veteran never had sickle cell 
disease prior to service and that he first developed sickle cell 
disease during service.  

The RO failed to apply the correct regulatory provision, 
38 C.F.R. § 3.306, regarding aggravation of a preexisting 
disease.  A preexisting disease will be considered to have been 
aggravated by active military service, where there has been an 
increase in disability during such service unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306 (1970).  In 
this case, the evidence of record at the time of the December 
1970 rating decision clearly showed that the Veteran first 
developed sickle cell disease during service.  Sickle cell trait 
was not noted on entry to service and the service treatment 
records show that the Veteran was first discovered to have sickle 
cell trait during service.  The service treatment records also 
show that the Veteran first had a sickle cell crisis during 
service.  A September 1967 service treatment record notes that 
the Veteran had had a sickle cell C disease painful crisis.  The 
examiner believed that the sickle cell C disease caused the 
Veteran's anemia and he believed that the Veteran would have to 
be boarded out of the service on the basis of sickle cell C 
disease.  A September 1967 Clinical Record Cover Sheet included 
diagnoses of sickle cell disease and left tibia osteomyelitis.  
Additionally, a January 1969 Valley Forge General Hospital note 
contains a diagnosis of hemoglobin sickle cell disease.  The 
Board notes that the development of a sickle cell disease crisis 
during service shows that the Veteran's preexisting sickle cell 
trait was aggravated by service.  This fact is undebatable.

On VA examination in August 1970, it was noted that the Veteran 
was found to have sickle cell disease when treated at Valley 
Forge Hospital.  It was further noted that he was later treated 
for sickle cell disease at Fort Jackson, South Carolina, in 
January 1970 where he was found to have osteomyelitis of the 
tibia and sickle cell disease.  The diagnoses included sickle 
cell disease (trait).  

A review of the December 1970 rating decision shows that 
aggravation of a preexisting disease pursuant to 38 C.F.R. 
§ 3.306 was not considered.  As explained above, the evidence 
shows that the Veteran's preexisting sickle cell trait was 
aggravated by service resulting in the development of sickle cell 
disease and a sickle cell crisis.  Furthermore, there was no 
finding at the time of the 1970 rating decision that the increase 
in disability was due to the natural progress of the disease.  As 
such, the law in effect at that time was incorrectly applied.  
Moreover, had this error not occurred, the decision would have 
been manifestly different, i.e., the claim would have been 
granted.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  
The RO's error in not recognizing that the Veteran was entitled 
to service connection based on aggravation of a preexisting 
disability manifestly changed the outcome of the case.

Accordingly, the Board finds that CUE existed in the December 
1970 RO rating decision with respect to the issue of service 
connection for the sickle cell disease.  Specifically, the RO's 
denial of service connection was the product of CUE because the 
criteria for service connection based on aggravation of a 
preexisting disability were unmistakably met.

The December 1970 rating decision was based upon the Veteran's 
claim which was received the same month he was discharged from 
service, in July 1970.  Consequently, the Veteran is entitled to 
an effective date of the day following discharge from service, 
July 8, 1970.  38 C.F.R. § 3.400(k).  In summary, for the reasons 
and bases set out above, the Board finds that the December 1970 
rating decision which denied the Veteran's claim of entitlement 
to service connection for sickle cell disease was the product of 
CUE.  The appeal is accordingly granted as to the assignment of 
an earlier effective date of service connection for sickle cell 
disease.  

The Board points out that while the Veteran is currently rated 
100 percent for sickle cell disease, the issue of assignment of a 
rating as of July 8, 1970, is not before the Board and this grant 
of benefits does not include a grant of a 100 percent rating as 
of July 1970 or any time prior to October 18, 1983.  The RO must 
make its own determination as to the rating or ratings for which 
the Veteran is entitled for sickle cell disease from July 8, 1970 
to October 18, 1983.


ORDER

The December 1970 rating decision, with respect to the denial of 
service connection for sickle cell disease, was clearly and 
unmistakably erroneous and service connection for sickle cell 
disease is granted effective from July 8, 1970.


___________________________		__________________________
     MARK W. GREENSTREET		                A. BRYANT
      Veterans Law Judge				Veterans Law Judge



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


